Citation Nr: 0216045	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  02-07 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2000 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In the October 2000 decision the RO 
granted service connection for PTSD and assigned a 10 percent 
rating.


FINDING OF FACT

The veteran's PTSD is manifested by sleep disturbances, 
nightmares, feelings of guilt, depression, and only fair 
judgment and insight.  He is shown to need continuing 
medication to maintain stability.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 4.7, Part 4, 
Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001. 66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed October 2000 rating 
action, and were provided a Statement of the Case for the 
issue of a rating in excess of 10 percent for PTSD.  This 
document specifically provided notification of the 
information and evidence necessary to establish his claim.  
In August 2001 the RO notified the veteran of the contents of 
the VCAA and that the VA would obtain evidence identified by 
the veteran.  The RO has obtained the relevant records and 
the veteran has been afforded a VA examination during the 
course of this claim.  The veteran received a hearing before 
the undersigned member of the Board in August 2000.  Thus, 
under the circumstances in this case, the Board finds that 
the VA has satisfied its requirements under the VCAA. 

The veteran's claim is from an initial grant of a 10 percent 
evaluation for PTSD that was made by the RO in a rating 
decision dated in October 2000.  Therefore, the Board will 
evaluate the propriety of the rating from the effective date 
of this initial grant in 1999.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

An examination was conducted by VA in March 2000.  At that 
time, the veteran was noted to be well developed, well 
nourished, and appropriately dressed.  He exhibited no 
unusual motor activity.  Speech was spontaneous and fluent, 
with no flight of ideas or looseness of associations.  Mood 
was depressed as was affect.  There were no hallucinations, 
identifiable delusions or homicidal/suicidal thoughts.  He 
exhibited no obvious impairments with either orientation or 
memory.  He exhibited no obvious impairment of judgment and 
insight was fair.  The diagnosis was depressive disorder, not 
otherwise specified.  

An examination was conducted by VA in June 2000.  At that 
time, the veteran reported having had trouble sleeping in the 
past, with frequent combat related nightmares.  These now 
occurred two to three times each week.  He felt guilty about 
soldiers who did not return from Vietnam.  He had recurrent 
crying spells.  He avoided war movies and even detective 
movies because of scenes involving assault weapons.  He 
became anxious when he heard helicopter noise.  Over the 
years, he had coped with most of his symptoms and had worked 
steadily as an automobile mechanic as well as participating 
as a volunteer fireman.  It was noted that he attended group 
and individual therapy sessions on a regular basis.  

On mental status evaluation, the veteran was alert and well 
oriented.  He was casually dressed.  He had no abnormal 
movements.  His mood was clearly dysphoric.  He was tearful 
during much of the interview, particularly when describing 
events of his Vietnam tour.  He endorsed continued feelings 
of guilt about not having been able to prevent the death of 
other soldiers in his unit.  He denied any current suicidal 
or homicidal ideation.  There was no evidence of illogical or 
delusional thought process.  Memory was adequate.  Insight 
and judgment were fair.  The impression was PTSD, chronic.  
The global assessment of functioning (GAF) score was 
currently listed as 52, with the highest in the past year of 
55.  

A statement, dated in August 2001, was received from the 
clinical coordinator of the Jackson Vet Center.  He stated 
that the veteran had been treated at the center since May 
1997.  He had attended weekly combat support groups to 
address his PTSD symptoms.  He had moderate problems 
associated with PTSD that influenced his social and 
occupational functioning.  His current GAF score was 58.  

VA outpatient treatment records, dated from 1997 to March 
2002, have been associated with the veteran's claims folder.  
These records show treatment for various disabilities, 
including treatment of his service-connected PTSD.  It is 
noted that the veteran is on medication for his PTSD.  When 
last examined, in February 2002, the veteran appeared stable, 
without evidence of psychotic features.  He was oriented in 
four spheres, calm and cooperative.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

A 10 percent rating is warranted for PTSD with occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; where 
symptoms are controlled by continuous medication.  A 30 
percent rating is warranted for PTSD with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Code 9411 (2002).  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

The evidence shows that the veteran's PTSD is manifested by 
sleep disturbances, nightmares, feelings of guilt, and 
depression and crying spells.  He is shown to need continuing 
medication to maintain stability.  He has been shown to 
manifest a GAF score between 52 and 58 which is indicative of 
moderate symptoms.  The Board finds that current findings 
more nearly approximate the criteria for the next higher 
rating.  Accordingly, a 30 percent rating is warranted. 
38 C.F.R. § 4.7.  

However, this same evidence does not provide a basis for a 
rating in excess of 30 percent.  The current evidence does 
not show such symptoms as a flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; seriously impaired 
judgment or impaired abstract thinking.  Additionally, his 
GAF scores indicate only moderate symptoms.  The current 
findings do not satisfy the criteria for 50 percent.  
Finally, the 30 percent rating is the highest rating 
warranted for the appeal period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).


ORDER

A rating of 30 percent for PTSD is granted subject to the 
controlling regulations governing the payment of monetary 
benefits.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

